Title: To George Washington from John Hancock, 5–6 June 1776
From: Hancock, John
To: Washington, George



Sir,
Philadelphia June 5th[–6] 1776.

The Congress having this Day made several Promotions in the Army of the United Colonies, and established some Rules for the future Direction of the Deputy Commissaries general, Deputy Quarter Master General &c. I do myself the Pleasure to enclose you a Copy of the same.
I have delivered Col. Reed his Commission, and have sent Mr Whitecom Mr Mercer, and Mr Moyland theirs.
Should you stand in Need of any more blank Commissions, they shall be immediately forwarded, on your letting me know it. I entirely forgot to make Enquiry into the Matter while you was in this City.
Having Nothing further in Charge from Congress at this Time, I beg Leave to assure you that I am, with the greatest Respect and Esteem, Sir your most obedt and very hble Sevt

John Hancock Presidt


June 6. P.S. This Morning two small Privateers arrived here after a very successful Cruise; having taken three West India Ships with 22,420 Dollars on Board—1052 Hhds & Trs. of Sugar 70 Pipes best Madeira Wine, and a Variety of other Articles. The Captain and Owners this Moment called to acquaint me, the Money is now in this City, and have generously made an offer of it to the Congress.

I have this Morning advanced thirty Dollars to Fessenden in Part of his Account, which you will please to deduct on Settlement.

